DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner remarks
Examiner contacted the applicant’s representative Grant Griffith (Registration No.: 72,777) September 21, 2022, that a Terminal Disclaimer (TD) would be needed as the amended claims recite as boarder scope of the parent patented cases; and applicant’s representative advised 9/25/2022 that a the examiner should provide the office action for consideration prior to determining to filing the requested TD..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-9, 11, 13-14, and 16 of U.S. Patent No. 10,783,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the instant claims an overlapping scope that are consider boarder in scope in comparison to those disclosed in the claims of the patented case as highlighted in the tables below. 

Instant Application: 16/731,464

Patent No. 10,783,900
Claim 1:
A method comprising: 


receiving input features, wherein the input features include respective segment features for each of a plurality of segments; 








and processing the input features using a model comprising one or more convolutional neural network (CNN) layers and one or more long short-term memory (LSTM) network layers, wherein the processing comprises: for each of the plurality of segments of the received input features: providing the respective segment features for the respective segment to: the one or more CNN layers, and the one or more LSTM network layers;

generating first features for the respective segment by processing the respective segment features for the respective segment using the one or more convolutional neural network (CNN) layers, wherein the convolutional neural network (CNN) layers perform spatial modeling on the input feature;

generating second features for the respective segment by processing both the respective segment features for the respective segment and the first features generated for the respective segment using the one or more long short-term memory network (LSTM) layers to perform temporal modeling over the first features and the respective segment features, wherein a first layer of the one or more LSTM layers is configured to receive, as input, both the respective segment features for the respective segment and the first features generated for the respective segment; 


and determining an output feature based on at least the second features for the plurality of segments.
Examiner notes:




(1) That the instant application claims a receiving step that are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the receiving process of audio feature segments disclosed in the patented case







(2) limitations directed towards proceeding and generating using the CCN Layers and LSTM layers the features segments using a generated first and second set of features using spatial models (e.g. spectral variation) as disclosed in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case






(3) limitations directed first and second segments by the one or more CNN layers and using the one or more LSTM using a temporal model (i.e. temporal variations) as disclosed in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case 

(4)Limitations directed to the use of layers of the LSTM layers for preforming the temporal models and the receive inputs of the segment features as disclosed in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

















(5) Limitations directed to the determination of an output based on the plurality of segments  as disclosed in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case


Claim 1
A method comprising: 


receiving input audio features of an utterance, wherein the input audio features include information about an acoustic signal, and wherein the input audio features comprise respective audio segment features for each of a plurality of audio segments of the utterance; 


and processing the input audio features using an acoustic model to generate a transcription for the utterance, wherein the processing comprises: for each of the audio segments of the utterance: generating first features for the audio segment of the utterance by processing the audio segment features for the audio segment of the utterance using one or more convolutional neural network (CNN) layers to reduce spectral variation in the audio segment features; 

generating second features for the audio segment of the utterance by processing both the audio segment features for the audio segment of the utterance and the first features using one or more long short-term memory network (LSTM) layers to reduce temporal variations in the second features, wherein a first layer of the one or more LSTM layers is configured to receive, as input, the audio segment features for the audio segment and the first features generated for the audio segment; 

and generating third features for the audio segment of the utterance by processing the second features using one or more fully connected neural network layers to transform the second features into a space for classification; 









and determining the transcription for the utterance based on the third features for the plurality of audio segments of the utterance.
Claim 6
See Notes above
Claim 8
Claim 10
See Notes above
Claim 13
Claims 2 , 7, 11
Recitation in claims in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

Claims 2, 9, 14 respectively
Claims 4, 9, 13
Recitation in claims in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

Claims 4, 11, 16 respectively
Claim 5
Recitation in claim in the instant case are considered  not patentably distinct because the recitation in the instant case have overlapping scope that are consider boarder in scope in comparison to those disclosed in the recitation disclosed in the patented case

Claim 5



                                                                                                                                                                                               
Allowable Subject Matter
Claims  1-2, 4-7, 9-11, and 13 are consider allowable. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record does not teach, make obvious, or suggest the claim limitations. Independent claims 1, 6, and 10 limitations require elements directed to “and processing the input features using a model comprising one or more convolutional neural network (CNN) layers and one or more long short-term memory (LSTM) network layers, wherein the processing comprises: for each of the plurality of segments of the received input features: providing the respective segment features for the respective segment to: the one or more CNN layers, and the one or more LSTM network layers; generating first features for the respective segment by processing the respective segment features for the respective segment using the one or more convolutional neural network (CNN) layers, wherein the convolutional neural network (CNN) layers perform spatial modeling on the input feature; generating second features for the respective segment by processing both the respective segment features for the respective segment and the first features generated for the respective segment using the one or more long short-term memory network (LSTM) layers to perform temporal modeling over the first features and the respective segment features, wherein a first layer of the one or more LSTM layers is configured to receive, as input, both the respective segment features for the respective segment and the first features generated for the respective segment;” (exemplar claim 1 limitation). The closest prior art made of record does not teach, make obvious, or suggest these elements recited by the claim limitations.
Elagouni  et al. (NPL: “Text Recognition in Videos using a Recurrent Connectionist Approach”): teaches segmenting features for processing using a sequential model including a convolutional neural network and n Long Short-Term Memory recurrent neural network (LSTM) model. 
Deng et al. (Non-Patent Literature:  "Sequence classification using the high-level features extracted from Deep Neural Networks) teaches using sequential classifiers for processing speech audio input features using a deep neural network (DNN) and for processing first features using the DNN layers for processing the audio segment features.
Penn et al. (US Pat. No. 9,190,053): Convolutional neural network (CNN) teaches the use of convolutional neural network as the deep neural network (DNN) for processing input acoustic segmented features to reduce spectral variation in speech acoustic audio features sent as input to a sequence decoder model.
Hutchinson et al. (Non-Patent Literature: “Tensor Deep Stacking Networks”) teaches the stacking od deep neural networks and processing input comprising input features to each network in the stacked block of neural networks. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.O.A./              Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129